Mr. Justice Lawrence delivered the opinion of the Court: This is a writ of error prosecuted on a judgment by confession. The power of attorney was in all respects formal and sufficient, and upon computation we do not find that the judgment was confessed for a larger sum than was authorized by the power, or that the attorney in fact in any way went beyond his authority. There was no error in his including the twenty dollars attorney’s fees in the judgment. He was authorized to do so by the power. It is urged that the execution of the power of attorney was not duly proven, the confession being in vacation. But an affidavit was filed with the power proving its execution, and we do not see what other proof could be made in vacation. Hall v. Jones, 32 Ill. 39. It is also assigned for error that the judgment does not discriminate between debt and damages. In the case of Rising v. Brainard, 36 Ill., decided at the Ottawa Term, 1861, the court so far overruled a former decision as to hold that it would not reverse a judgment by confession for irregularities in its entry, provided it was in conformity with the power, unless the defendant had first applied to the court below for relief, and shown some equitable ground therefor. In the present case no such application was made, and we can not reverse the judgment for the alleged error, if such error exists, or for any of like character Judgment affirmed.